Citation Nr: 0310686	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-17 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  He was a prisoner of the German Government 
from November 1944 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for ischemic heart disease and for peripheral neuropathy, and 
found that new and material evidence had not been submitted 
to reopen a final decision denying service connection for 
post-traumatic stress disorder (PTSD).  

In a June 2002 decision, the Board denied the claim for 
service connection for PTSD on the basis that new and 
material evidence had not been submitted to reopen the claim 
and denied service connection for coronary artery disease.  


REMAND

While the case was at the Board on appeal, the Board 
undertook additional development on the issue of entitlement 
to service connection for peripheral neuropathy, pursuant to 
the authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  
Pursuant to Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304,-7305, 7316 (Fed. Cir. May 1, 
2003), 38 C.F.R. § 19.9(a)(2) was held invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The Federal Court 
found that it was contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) (West 2002) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  
Moreover, the Federal Court held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C.A. § 5103(a)" and "not less 
than 30 days to respond to the notice," is invalid because 
it is contrary to 38 U.S.C.A. § 5103(b), which provides the 
claimant one year to submit evidence.  

In this case, the additional evidence consists of the 
veteran's VA treatment records for various periods between 
November 2000 and April 2003, and the report of his April 
2003 VA neurological evaluation, to include the examining 
physician's medical opinion.  The veteran has not had the 
benefit of initial consideration of this evidence by the RO.  

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
was signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In view of recent legislation and Court actions, this case is 
hereby REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  If merited, the RO should 
undertake any additional development 
deemed necessary. In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
of the Act are fully complied with and 
satisfied.  

2.  The RO should adjudicate the 
veteran's claim of entitlement to service 
connection for peripheral neuropathy, to 
include consideration of the recently 
obtained VA treatment records and VA 
examination results.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

3.  Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

